Title: Abigail Adams to John Adams, 20 September 1783
From: Adams, Abigail
To: Adams, John



My dearest Friend
Braintree Sepbr 20 1783

Dearer if possible than ever; for all the parental props which once sustaind and supported me are fallen! My Father, my Father, where is he? With Humble confidence I can say; he is with the spirits of just Men made perfect, become an inhabitant of that Country, from whose Bourn no traveller returns.
In my last Letter to you, I recollect to have particularly mentiond both our dear and venerable parents. My Father then appeard to sustain his age, with fewer of the infirmities of it, than most aged persons are subject to, his Health, his spirits, and his activity were remarkable. He sat out upon a visit to my sister at Haverhill, and with an intention of carrying our son Charles, who had just recoverd from the Measles: he reachd here for the Night, and tho he complaind of having felt rather unwell for a few days, he spent as pleasent and cheerfull an evening as I had known him for many Years. About midnight, I waked with his calling a servant, and desireing him to rise, upon which I rose, and went into his Chamber, I found him in great distress with the strangery; I made every application which I could think of untill morning, but his pain increasing he could neither lie nor set, he insisted upon being carried home. It was with great difficulty to himself, that he reachd his own House, where for 15 days he lived in most exquisite distress, during which time no medicine or outward application procured him relief. He supported himself through his distressing pain, and exemplified that Christian patience and fortitude, which he had, through his whole Life taught to others.


“Here real and, apparent, were the same
We saw the Man, We saw his hold on heaven
A lecture silent, but of sov’reign power!
to vice confusion, but to virtue peace.”


Not a complaint fell from his Lips during his sickness, his reason was clear to the last moment of his Life; every hour of which, he exerted himself, to admonish and warn the youth, who attended round his Bed, intreating them to devote themselves early to their Maker. To them and to others, he was with a most Cheerfull resignation, manifesting the joy and comfort, derived from unfeigned piety; and a Life well Spent; he had a well grounded hope; and his last end was peace.

His affection towards his children and his grandchildren seemed heightned by the Idea, of parting with them.
O my children, said he, you are so kind and tender, I fear you will make me loth to leave you. Through his sickness he was but once heard to say, that he wished it had pleased God to have spaired his Life longer, and that was, to have seen the return of my dearest Friend; but tell him says he, I hope to meet him in a better world.

“The Sweet remembrance of the just,
Shall flourish when they sleep in dust.”

Sweet indeed, is the remembrance of this my dear parent; and his death bed Scene the greatest consolation for his loss. Painfull as it was, I would not have exchanged it, for the triumph of the Greatest Monarch.

“The Chamber where the good Man meets his Fate
is privileg’d beyond the common walk
of virtuous Life, quite in the verge of Heaven
whatever farce the Boastfull Hero plays,
virtue alone has Majesty in death.”

How trifling, and of how little importance does such a scene, make all the wealth, power and greatness of the world appear. I have; Said my dear parent, made two things the principal Study of my Life, let me injoin the Same upon my Children. I have endeavourd to do all the good I could with the talants committed to me, and to honour God with my substance. Well may his Children rise up; and call him blessed—gratefully acknowledging the hand which bestowed upon them such a parent, doubling their diligence to walk in his Steps. Like good old Jacob, our parent blessed all his ofspring, may our children never forget the Solemn Scene.

“We gaze’d we wept, mixt tears of greif and joy.”

I know my dear Friend, you will most sensibly feel this bereavement. You have lost one of your firmest Friends, no man could be more delighted, with your successes, or entertaind a higher sense of them, than my dear parent, he knew your Worth, and he honourd it at all times. No man was happier in the sons his daughters had given him, two of whom attended him in his last moments, administering to him, those kind offices, which his afflicted daughters could not perform.


“His God sustaind him in his final hour!
his final hour brought Glory to his God
Mans Glory Heaven vouchsafes to call her own.”

In the midst of my affliction several of your kind Letters were brought me. My Heart I hope was not unthankfull to Heaven for the blessing, but my Mind is not sufficiently calm to reply to them. I shall close this and wait a more tranquil hour; how much do I feel the want of the Soothing kindness of the Friend of my Heart. The Idea is too painfull—adieu. Your


Portia


